Citation Nr: 0409411	
Decision Date: 04/09/04    Archive Date: 04/16/04

DOCKET NO.  00-24 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for right knee 
chondromalacia and tendonitis, status post arthroscopy and 
partial medial meniscectomy, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel

INTRODUCTION

The veteran had active service from January to August 1990.

This matter came before the Board of Veterans' Appeal (Board) 
on appeal from a decision of May 2000 by the Department of 
Veterans Affairs (VA) Waco, Texas, Regional Office (RO).  In 
a decision of November 2002, the Board confirmed the rating 
for a left knee disorder, confirmed the decision to reduce 
the rating for the right knee disorder from 20 percent to 10 
percent, and undertook internal development with respect to 
whether a rating higher than 10 percent is currently 
warranted for the right knee disorder. 

The Board remanded the claim for additional development in 
June 2003.  The requested development has since been 
completed, and the case is now ready for appellate review.  


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claim, the evidence necessary to substantiate the claim, 
and what evidence was to be provided by the veteran and what 
evidence the VA would attempt to obtain on his behalf.

2.  The right knee chondromalacia and tendonitis, status post 
arthroscopy and partial medial meniscectomy has not resulted 
in limitation of motion of the knee with flexion limited to 
less than 45 degrees, or extension limited by more than 10 
degrees, and the disorder has not resulted in instability or 
subluxation.




CONCLUSION OF LAW

The criteria for a disability rating higher than 10 percent 
for right knee chondromalacia and tendonitis, status post 
arthroscopy and partial medial meniscectomy are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5257, 5260, 5261 (2003); 
VAOPGCPREC 23-97, VAOPGCPREC 9-98.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103.  Second, the VA has a duty to 
assist the appellant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A.  

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The Court's decision in Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. Jan. 13, 2004) held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide; and (4) request or tell 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim(s)."  This new "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  This fourth requirement has been 
determined by the VA General Counsel to be obiter dictum 
which is not binding on the VA.  See VAOPGCPREC 1-2004.  

The Board finds that the VA's duties under the law and 
revised implementing regulations have been fulfilled.  The 
veteran was provided adequate notice as to the evidence 
needed to substantiate his claim.  The Board concludes the 
discussions in the rating decision, the statement of the case 
(SOC), the supplemental statements of the case (SSOCs) and 
letters sent to the veteran informed him of the information 
and evidence needed to substantiate the claims and complied 
with the VA's notification requirements.  The documents, such 
as a letter dated in August 2003, provided the veteran with a 
specific explanation of the type of evidence necessary to 
substantiate his claim, as well as an explanation of what 
evidence was to be provided by him and what evidence the VA 
would attempt to obtain on his behalf.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Board 
finds that in the letters and other correspondence the 
appellant was fully notified of the need to give to VA any 
evidence pertaining to his claim.  The RO also supplied the 
veteran with the applicable regulations in the SOC and SSOCs, 
including the new VCAA implementing regulation.  The RO 
specifically addressed whether the requirements of the VCAA 
had been met in the SSOC of November 2003.  The VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.   All the VCAA requires is 
that the duty to notify is satisfied, and that claimants are 
given the opportunity to submit information and evidence in 
support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 
553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  

The Court's decision in Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. Jan. 13, 2004) also held, in part, that a 
VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made 
prior to November 9, 2000, the date the VCAA was enacted.  VA 
believes that the Pelegrini decision is incorrect as it 
applies to cases where the initial AOJ decision was made 
prior to the enactment of the VCAA and is pursuing further 
judicial review on this matter.  However, assuming solely for 
the sake of argument and without conceding the correctness of 
Pelegrini, the Board finds that any defect with respect to 
the timing of the VCAA notice requirement in this case was 
harmless error for the reasons specified below.  

In the present case, the veteran appeals a decision of May 
2000.  Only after that rating action was promulgated did the 
AOJ provide notice to the claimant regarding what information 
and evidence is needed to substantiate the claim, as well as 
what information and evidence must be submitted by the 
claimant, what information and evidence will be obtained by 
VA, and the need for the claimant to submit any evidence in 
his possession that pertains to the claim.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, No. 01-944, slip 
op. at 13.  On the other hand, the Court acknowledged that 
the Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id. ("The 
Secretary has failed to demonstrate that, in this case, lack 
of such a pre-AOJ-decision notice was not prejudicial to the 
appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  See Pelegrini, No. 01-944, slip op. at 13.  
Similarly, a claimant is not compelled under 38 U.S.C. § 5108 
to proffer new and material evidence simply because an AOJ 
decision is appealed to the Board.  Rather, it is only after 
a decision of either the AOJ or the Board becomes final that 
a claimant has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant was not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided by the AOJ prior to the transfer of the 
appellant's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After the notice was provided, the 
case was readjudicated and a Supplemental Statement of the 
Case was provided to the appellant.  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his or her claim, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini, to decide 
the appeal would not be prejudicial error to the claimant.  

The Board also finds that all relevant facts have been 
properly developed to the extent possible.  The veteran's 
service medical records and post service records have been 
obtained.  He has been afforded VA examinations, and 
appropriate opinions have been obtained.  He has had a 
hearing.  The Board concludes that all reasonable efforts 
were made by the VA to obtain evidence necessary to 
substantiate the veteran's claim.  Therefore, no further 
assistance to the veteran with the development of evidence is 
required.  

In the circumstances of this case, another remand to have the 
RO take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
veteran in this case.  Further development and further 
expending of the VA's resources is not warranted.  Taking 
these factors into consideration, there is no prejudice to 
the veteran in proceeding to consider the claim on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The veteran testified in support of his claim during a 
hearing held at the RO in June 2001.  He stated that he was 
receiving treatment from VA medical facilities for symptoms 
in the right knee such as moderate to severe pain and popping 
of his knees.  He said that the pain occurred every day and 
that his knees were not stable.  He reported that they 
swelled after walking and that he could not walk more than 50 
feet without both knees being in a lot of pain.  He also 
reported that they occasionally buckled.  He said that he 
took Naprosyn twice a day, and Tylenol about 8 times a day.  

The medical evidence which is relevant to the current level 
of severity of the veteran's service-connected right knee 
disorder includes the report of a joint examination conducted 
by the VA in July 2001.  The report shows that the examiner 
reviewed the veteran's claims file and records of his care at 
VA medical facilities.  The veteran reportedly had frequently 
sought care for pain in the knees.  The veteran complained of 
having persistent pain, recurrent swelling, recurrent giving 
way, and weakness of the right knee.  There had been no 
locking, increased warmth, stiffness or increased 
fatigability of the knees.  The veteran stated that he took 
Naproxen, 500 mg twice daily, but the examiner noted that the 
veteran's last refill had been on March 12, 2001.  The 
veteran also reportedly took Tylenol, but again his last 
refill was on March 12, 2001.  He wore an elastic sleeve with 
metal sidebars on the right knee.  He reported that he had 
been given a patellar band for the right knee, but it was of 
no assistance.  He did not have flares of knee pains and 
there were no constitutional signs of arthritis.  He stated 
that he had used 30 to 40 days of sick leave in the past 
year.

On physical examination, the veteran walked with a slightly 
stiff legged gait while wearing two elastic knee sleeves.  
His response throughout the examination was histrionic with 
frequent moans and grimaces as the examiner slightly touched 
his knee or gently moved it.  Examination of both lower limbs 
showed that the limbs were normally aligned.  There was no 
effusion, deformity, or ligamentous laxity of either knee.  
There was no edema, effusion, redness or abnormal tenderness.  
There was diffuse peripatellar tenderness in both knees, 
right more severe than left.  Any passive movement of either 
patella elicited complaints of pain but there was not a true 
patellar apprehension sign.  There was mild crepitance on 
active motion of both knees.  There was no tenderness or 
swelling of the patellar or quadriceps tendons.  There was no 
joint line tenderness in either knee and no plicas were 
palpable.  Shoe wear was normal and symmetrical.  The veteran 
would not permit enough passive movement of the right knee to 
perform a McMurray maneuver.  Active range of motion of the 
right knee in formal testing was from 10 degrees to 80 
degrees with complaints of pain throughout the range of 
motion.  However, when the veteran stood the knee extended 
fully and when he was sitting in the waiting room the knee 
was observed to flex beyond 90 degrees.  X-rays of both knees 
showed no abnormalities.  The pertinent diagnosis was 
chondromalacia, right knee, manifested by anterior knee pain 
and crepitance on active knee motion.  

A VA operation report dated in August 2001 shows that the 
veteran underwent arthroscopic excision of the right knee 
medial plica and a right knee partial medial meniscectomy.  
It was noted that the operative indication was that he had a 
ten year history of right knee popping, catching and 
swelling.  Following the operation, the RO assigned a 
temporary total disability rating.  A follow up treatment 
record dated in September 2001 shows that the veteran was 
doing well.  It was stated that his range of motion had 
improved, and the pain and mechanical symptoms had nearly 
resolved.  It was noted that he would be cleared for return 
to work later that month.  

The report of a joints examination conducted by the VA in 
March 2003 shows that the examiner reviewed the veteran's 
claims file and noted that the service medical records 
contained documentation of complaints of pain in the right 
knee toward the end of recruit training, without significant 
trauma.  There was a history of a single episode of locking.  
An arthrogram of the right knee in June 1991 reportedly 
showed a small tear in the posterior aspect of the medial 
meniscus.  An MRI of the right knee in October 2000 showed no 
abnormalities.  He underwent arthroscopic surgery at a VA 
medical facility in August 2001 and was found to have a 
medial plica which was excised and a tear of the anterior 
horn of the medial meniscus.  The torn portion was excised.  
The rim of the meniscus was stable.  The patellofemoral joint 
was intact and there were no signs of arthritis.  

The report further shows that the veteran stated that since 
his surgery in August 2001, his knee pain had been more 
severe than before the surgery.  He stated that he felt 
circumferential pain around the knee at the level of the 
patella.  He also noted a sense of weakness and easy 
fatigability and stiffness after a full day's work.  He also 
noted occasional swelling and giving way that occurred two or 
three times daily.  There had been no heat, redness or 
locking.  His symptoms were persistent and not subject to 
flare-ups.  He took Tylenol, Motrin, and occasionally 
Darvocet for the pain.  He wore an elastic knee cage with 
metal sidebars.  He did not use a cane or crutches.  He was 
employed as a mail handler, and his duties required him to be 
on his feet 8 to 10 hours per day and involved frequent 
lifting and carrying.  He reported that he performed his 
duties in spite of his knee pain.  

On physical examination, the veteran was well developed and 
in no apparent distress.  He walked with a normal gait and 
sat and stood without difficulty.  Both of his knees were 
aligned in two degrees valgus.  There was no effusion or 
deformity of either knee.  There were well healed arthroscopy 
scars on the right knee.  There was no crepitation on motion 
of either knee.  McMurray sign was absent in both knees.  
There was no laxity of the collateral or cruciate ligaments 
of either knee.  The patellar apprehension and entrapment 
signs were negative.  A mild patellofemoral click was noted 
in both knees on active extension at about 60 degrees.  There 
was no atrophy of either leg or thigh.  The active range of 
motion of the right knee was from 0 to 90 degrees.  The 
passive range of motion was from 0 to 115 degrees.  There was 
apparent moderate pain beyond 100 degrees of flexion.  

X-rays of the right knee showed no abnormality.  The 
diagnoses were (1) chondromalacia, left knee, not found; (2) 
chondromalacia, right knee, not found; (3) medial plica, 
right knee, excised by arthroscopic surgery 08/23/01, 
resolved; and (4) torn medial meniscus, right knee, treated 
surgically 08/23/01, with residual pain on motion.  

The examiner commented that there was apparent moderate pain 
on flexion of the right knee beyond 90 degrees.  The examiner 
noted that the veteran reported some impairment of function 
due to pain, easy fatigability and giving way of the right 
knee.  The examiner stated that he was not able to confirm 
the easy fatigability or giving way by objective examination.  
The examiner noted that examination in January 2000 showed 
mild tenderness and mild crepitance of the right knee.  Range 
of motion at that time was noted to be 140 degrees with mild 
pain from 130 to 140 degrees.  Examination in July 2001 also 
showed tenderness and mild crepitance.  Examination of range 
of motion at that time was compromised by the veteran's 
refusal to permit motion beyond 80 degrees, but he was 
observed to sit with the knee flexed beyond 90 degrees.  
Finally, the examiner stated that examination at this time 
shows no crepitation on motion in either knee and negative 
patellar entrapment and apprehension signs.  Therefore, the 
diagnosis of chondromalacia cannot be established.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.  The assignment of a particular diagnostic code 
is dependent on the facts of a particular case.  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which diagnostic 
code or codes are most appropriate for application in the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  

The right knee disorder may be rated based on limitation of 
motion of the joint.  Diagnostic Code 5260 provides that a 
noncompensable rating is warranted where flexion of the knee 
is limited to 60 degrees.  A 10 percent rating is warranted 
where flexion is limited to 45 degrees.  A 20 percent rating 
is warranted where flexion is limited to 30 degrees.  A 30 
percent rating is warranted where flexion is limited to 15 
degrees.  Under Diagnostic Code 5261, a noncompensable rating 
is warranted where extension of the knee is limited to 5 
degrees.  A 10 percent rating is warranted where extension is 
limited to 10 degrees.  A 20 percent rating is warranted 
where extension is limited to 15 degrees.  A 30 percent 
rating is warranted where extension is limited to 20 degrees.

The United States Court of Appeals for Veterans Claims 
(Court) has emphasized that when assigning a disability 
rating, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 
must be considered when assigning an evaluation for 
degenerative or traumatic arthritis. VAOPGCPREC 9-98.  

The rating for an orthopedic disorder should reflect any 
functional limitation which is due to pain which is supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40.  The factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight bearing are related considerations.  38 C.F.R. § 4.45.  
It is the intention of the rating schedule to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimal 
compensable rating for the joint.  38 C.F.R. § 4.59.

The Board finds that the evidence does not reflect the 
presence of limitation of motion of the right knee of 
sufficient severity to warrant a rating higher than 10 
percent.  The evidence shows that the right knee disorder has 
not resulted in limitation of motion of the knee resulting in 
flexion to less than 45 degrees, and has not limited 
extension by more than 10 degrees.  Such levels of limitation 
are not shown in any of the medical evidence.  The veteran 
has consistently had 90 degrees or more of flexion.  The 
evidence does not indicate that a higher rating is justified 
when using actual ranges of motion.

The Board has noted that a "claimant's painful motion may 
add to the actual limitation of motion so as to warrant a 
rating under DC 5260 or DC 5261."  VAOPGCPREC 9-98 (August 
14, 1998).  The Board finds, however, that the current rating 
of 10 percent adequately reflects the weakness, fatigue and 
pain on use experienced by the veteran, given the minimal 
limitation of motion otherwise documented in the record.  See 
38 C.F.R. § 4.40 (a little used part of the musculoskeletal 
system (due to pain) may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity[,] or the like).  Accordingly, 
the criteria for a disability rating higher than 10 percent 
for a right knee disorder are not met.

The Board also notes that separate compensable ratings may be 
assigned for a knee disorder if there is both instability 
under Diagnostic Code 5257, and arthritis which causes 
limitation of motion under Diagnostic Codes 5260 or 5261.  
See VAOPGCPREC 23-97.  Under 38 C.F.R. § 4.71a, Diagnostic 
Code 5257, a 10 percent rating is warranted for recurrent 
subluxation or lateral instability which is productive of 
slight impairment of the knee.  A 20 percent rating is 
warranted for moderate impairment.  A 30 rating is warranted 
for severe impairment.  However, the evidence contemporaneous 
to the current appeal shows that the disorder also has not 
resulted in instability or subluxation.  For example, the 
examinations documented stable ligaments.  Although the 
veteran testified reported that he had instability, it was 
not noted objectively on either of the VA examination reports 
or in his treatment records.  Such objective determinations 
outweigh the veteran's statements.  Accordingly, a separate 
rating for instability or subluxation of the right knee is 
not warranted.  

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the disability.  
38 C.F.R. § 4.1.  The Board notes that in exceptional cases 
where evaluations provided by the rating schedule are found 
to be inadequate, an extraschedular evaluation may be 
assigned which is commensurate with the veteran's average 
earning capacity impairment due to service-connected 
disorder.  38 C.F.R. § 3.321(b).  However, the Board believes 
that the regular schedular standards applied in the current 
case adequately describe and provide for the veteran's 
symptoms and disability level.

The record does not reflect a disability picture that is so 
exceptional or unusual that the normal provisions of the 
rating schedule would not adequately compensate the veteran 
for his service-connected disability.  He has not been 
repeatedly hospitalized for treatment of the service-
connected disorder.  With respect to whether there is 
evidence of marked interference with employment, the Board 
notes that the veteran has not presented any objective 
medical opinion to support a conclusion that his service-
connected disabilities significantly interfered with his 
employment.  Although he has reported that he lost time from 
work, the Board notes that his current compensable rating 
contemplates a degree of industrial impairment, and there is 
no reason to believe that the rating schedule does not 
adequately compensate the veteran for the impairment.  In 
summary, the Board does not find that the veteran's case is 
outside the norm so as to warrant consideration of the 
assignment of an extraschedular rating.  Therefore, referral 
of this matter for consideration under the provisions of 
38 C.F.R. § 3.321 is not warranted.  See Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995) and Floyd v. Brown, 9 Vet. App. 94, 
96 (1996).


ORDER

Entitlement to an increased rating for right knee 
chondromalacia and tendonitis, status post arthroscopy and 
partial medial meniscectomy, currently rated as 10 percent 
disabling, is denied.



	                        
____________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



